Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 1 of 21 PageID# 2930




                          5('$&7('                                   5('$&7('
                  3&%"$5&%
                                                                    3&%"$5&%
    3&%"$5&%




                                                                          -




                                                                          *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 2 of 21 PageID# 2931




           REDACTED




                       REDACTED




   REDAC
    TED




                                                                          *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 3 of 21 PageID# 2932




     REDACTE
        D




                    REDACTED




   REDACT
     ED

       REDAC
        TED




                      REDACTED




     REDACT
       ED




                                                                          *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 4 of 21 PageID# 2933

             REDAC
              TED




                           REDACTE
                              D




       REDACT
         ED




                            REDACTED




         REDACT
           ED



         REDACTE
            D




                                                                          *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 5 of 21 PageID# 2934




                             REDACTE
                                D




             REDACTED




                                                                          *&6%
               Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 6 of 21 PageID# 2935




                                                                                                 *&6%
CONFIDENTIAL




                                                                                                     '
                            REDACTED




                                                 REDACTED
                                          REDACTED
                                       REDA

                                         DA
                                       C RE
               Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 7 of 21 PageID# 2936




                                                                                                 *&6%
CONFIDENTIAL




                                                    REDACTED
                              REDACTED


                                         REDACTED
                              REDACTED
               Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 8 of 21 PageID# 2937




                                                                                                 *&6%
CONFIDENTIAL




                                                    REDACTED
                              REDACTED



                                         REDACTED
                             REDACTED
                                                                  CONFIDENTIAL




                               REDACTED
                    REDACTED        REDACTED




                                               REDAC
                                                TED

         REDACTED
   REDAC
    TED                                                REDACTED




                                   REDACTED




       REDA
       CTED




                                    REDACTED




REDA




                               REDACTED
                                                                                          Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 9 of 21 PageID# 2938




                                                                            *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 10 of 21 PageID# 2939




                                               REDACTED




                                   REDACTED




            REDACTED



               REDACTED                     REDACTED
                   REDACTED
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 11 of 21 PageID# 2940

             REDACTED
                                                                        REDACTED
                       $0/'*%&/5*"-
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 12 of 21 PageID# 2941




                                                                       REDACTED
                 REDACTED
                REDACTED
                                                        REDACTED

                                                                      REDACTED

                 REDACTED
             REDACTED




                  REDACTED                            REDACTED




                                                                           ($4#
 Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 13 of $0/'*%&/5*"-
                                                                      21 PageID# 2942


REDACTED                                      REDACTED
                REDACTED
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 14 of 21 PageID# 2943
                                                                  $0/'*%&/5*"-




                                                                        ($4#
                                                           $0/'*%&/5*"-
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 15 of 21 PageID# 2944
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 16 of 21 PageID# 2945




                                                                                       *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 17 of 21 PageID# 2946




                                                                                       *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 18 of 21 PageID# 2947




                                                                                       *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 19 of 21 PageID# 2948
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 20 of 21 PageID# 2949




                                                             Redacted
                         Redacted



            Redacted




                                                                        *&6%
Case 4:15-cv-00054-AWA-RJK Document 200-13 Filed 04/09/19 Page 21 of 21 PageID# 2950
